

115 HR 7393 IH: Medicaid Quality Care Act
U.S. House of Representatives
2018-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7393IN THE HOUSE OF REPRESENTATIVESDecember 21, 2018Mr. Faso introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Health and Human Services to promulgate regulations with respect to
			 quality control and oversight of out-of-State care under the Medicaid
			 program.
	
 1.Short titleThis Act may be cited as the Medicaid Quality Care Act. 2.Regulations with respect to quality control and oversight of out-of-State care under Medicaid programNot later than one year after the date of enactment of this Act, the Secretary of Health and Human Services shall promulgate regulations requiring each State with a State plan approved under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) to develop and implement a written plan providing for quality control and oversight by the State of medical assistance provided by out-of-State providers to individuals enrolled under the State plan (or a waiver of such plan).
		